Citation Nr: 1104528	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-39 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than March 14, 1995, for 
the grant of service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to 
March 1968.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating action of the Department of 
Veterans Affairs Appeals Management Center Resource Unit in Bay 
Pines, Florida.  In that decision, the agency of original 
jurisdiction (AOJ) granted a claim for service connection for 
bipolar disorder.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.  


REMAND

In May 2007, the Veteran had to cancel his personal hearing at 
the St. Petersburg, Florida Regional Office (RO).  He requested a 
personal hearing before the Board at the Washington, D.C. Central 
Office.  In October 2009, he wrote again to request a personal 
hearing.  In March 2010, he wrote to say that he needed to 
postpone his hearing in Washington, D.C.  In June 2010, the Board 
granted the request to reschedule the Washington, D.C. Central 
Office hearing.  In July 2010, he requested to reschedule again.  
The same month, he requested either a Videoconference or Travel 
Board hearing as he was unable to travel to Washington, D.C.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an opportunity 
for a hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing 
on appeal before the Board will be granted if an appellant 
expresses a desire to appear in person.  On remand, the Veteran 
should be scheduled for a Board Travel or Videoconference 
hearing.  

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
RO and provide appropriate notification to 
the Veteran.  After a hearing is conducted, 
or if the appellant withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims folder should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

